IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JAMES FINK,                             : No. 113 EM 2015
                                        :
                  Petitioner            :
                                        :
                                        :
            v.                          :
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA,           :
                                        :
                  Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of October, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Petition to Amend are DENIED.